Citation Nr: 1603474	
Decision Date: 02/02/16    Archive Date: 02/11/16

DOCKET NO.  08-33 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Robert P. Walsh, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel

INTRODUCTION

The Veteran had active service from September 1974 to July 1978.  He also had service with the National Guard.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  Jurisdiction over the case was subsequently returned to the RO in Montgomery, Alabama.

In December 2011, the Veteran testified at a hearing held at the RO before the undersigned Veterans Law Judge.  A transcript of these proceedings has been associated with the Veteran's claims file.

When this case was most recently before the Board in September 2014, it was remanded for further development.  It is now before the Board for further appellate action.

The Veteran's claims file is a "paperless" claims file.  All records in the Veteran's case are maintained in Virtual VA and Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In July 2015, the Board requested an opinion from a medical expert in the Veteran's case.  A response was received from a medical expert in September 2015.  The Veteran and his attorney were provided a copy of this response and given 60 days to respond to this medical opinion.  Since that time, the Veteran and his attorney have submitted several new pieces of evidence.  In an October 2015 Medical Opinion Response Form, the Veteran requested that his case be returned to the Agency of Original Jurisdiction (AOJ) for review of the newly submitted evidence.  In November 2015, the Veteran's attorney also requested that a "sound and well-reasoned" medical opinion be provided.  Therefore, the claim file will not be adjudicated by the Board, and will be returned to the AOJ for initial review.  

Accordingly, the case is REMANDED for the following action:

1.  Review all newly received evidence associated with the claims file and/or submitted by the Veteran and his attorney since his case was transferred to the Board in May 2015, including the September 2015 medical expert opinion.

2.  Conduct any further development that the AOJ finds necessary.

3.  Readjudicate the Veteran's claim, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his attorney should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)







This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




